Exhibit 10.1(a)

COLUMBIA SPORTSWEAR COMPANY

1997 STOCK INCENTIVE PLAN, AS AMENDED

1. Purpose. The purpose of this 1997 Stock Incentive Plan (the “Plan”) is to
enable Columbia Sportswear Company (the “Company”) to attract and retain the
services of (i) selected employees, officers and directors of the Company or any
parent or subsidiary of the Company and (ii) selected nonemployee agents,
consultants, advisors and independent contractors of the Company or any parent
or subsidiary of the Company. For purposes of this Plan, a person is considered
to be employed by or in the service of the Company if the person is employed by
or in the service of the Company or any parent or subsidiary of the Company (in
which case, the Company, parent or subsidiary is referred to as an “Employer”).

2. Shares Subject to the Plan. Subject to adjustment as provided below and in
Section 10, the shares to be offered under the Plan shall consist of Common
Stock of the Company, and the total number of shares of Common Stock that may be
issued under the Plan shall be 7,400,000 shares. If an option or
Performance-based Award granted under the Plan expires, terminates or is
cancelled, the unissued shares subject to that option or Performance-based Award
shall again be available under the Plan. If shares awarded as a stock bonus or
restricted stock unit pursuant to Section 7 or sold pursuant to Section 8 under
the Plan are forfeited to or repurchased by the Company, the number of shares
forfeited or repurchased shall again be available under the Plan.

3. Effective Date and Duration of Plan.

3.1 Effective Date. The Plan shall become effective as of March 12, 1997. No
Incentive Stock Option (as defined in Section 5 below) granted under the Plan
shall become exercisable and no payments shall be made under a Performance-based
Award, however, until the Plan is approved by the affirmative vote of the
holders of a majority of the shares of Common Stock represented at a
shareholders meeting at which a quorum is present and the exercise of any
Incentive Stock Options granted under the Plan before such approval shall be
conditioned on and subject to such approval. Subject to this limitation, options
and Performance-based Awards may be granted and shares may be awarded as bonuses
or sold under the Plan at any time after the effective date and before
termination of the Plan.

3.2 Duration. The Plan shall continue in effect until all shares available for
issuance under the Plan have been issued and all restrictions on such shares
have lapsed. The Board of Directors may suspend or terminate the Plan at any
time except with respect to options, Performance-based Awards and shares subject
to restrictions then outstanding under the Plan. Termination shall not affect
any outstanding options, any outstanding Performance-based Awards or any right
of the Company to repurchase shares or the forfeitability of shares issued under
the Plan.



--------------------------------------------------------------------------------

4. Administration.

4.1 Board of Directors. The Plan shall be administered by the Board of Directors
of the Company, which shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards. Subject to the provisions of the Plan, the
Board of Directors may from time to time adopt and amend rules and regulations
relating to administration of the Plan, advance the lapse of any waiting period,
accelerate any exercise date, waive or modify any restriction applicable to
shares (except those restrictions imposed by law) and make all other
determinations in the judgment of the Board of Directors necessary or desirable
for the administration of the Plan. The interpretation and construction of the
provisions of the Plan and related agreements by the Board of Directors shall be
final and conclusive. The Board of Directors may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be the sole and final judge of such expediency.

4.2 Committee. The Board of Directors may delegate to any committee of the Board
of Directors (the “Committee”) any or all authority for administration of the
Plan. If authority is delegated to the Committee, all references to the Board of
Directors in the Plan shall mean and relate to the Committee, except (i) as
otherwise provided by the Board of Directors and (ii) that only the Board of
Directors may amend or terminate the Plan as provided in Sections 3 and 11.

4.3 Officers. The Board of Directors may delegate to any officer or officers of
the Company authority to grant awards under the Plan, subject to any
restrictions imposed by the Board of Directors.

4.4 Non-U.S. Provisions. Notwithstanding anything in the Plan to the contrary,
with respect to any person eligible for awards under the Plan who is resident
outside the United States, the Board of Directors may, in its sole discretion,
amend or vary the terms of the Plan in order to conform such terms with the
requirements of local law or to meet the goals and objectives of the Plan, and
may, in its sole discretion, establish administrative rules and procedures to
facilitate the operation of the Plan in such non-U.S. jurisdictions. The Board
may, where it deems appropriate in its sole discretion, establish one or more
sub-plans for these purposes.

5. Types of Awards; Eligibility. The Board of Directors may, from time to time,
take the following actions, separately or in combination, under the Plan:
(i) grant Incentive Stock Options, as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), as provided in Sections 6.1 and
6.2; (ii) grant options other than Incentive Stock Options (“Non-Statutory Stock
Options”) as provided in Sections 6.1 and 6.3; (iii) award stock bonuses or
restricted stock units as provided in Section 7; (iv) sell shares subject to
restrictions as provided in Section 8; and (v) award Performance-based Awards as
provided in Section 9. Awards may be made to employees, including employees who
are officers or directors, and to other individuals described in Section 1 who
the Board of Directors believes have made or will make an important contribution
to the Company; provided, however, that only employees of the Company or



--------------------------------------------------------------------------------

any parent or subsidiary of the Company (as defined in subsections 424(e) and
424(f) of the Code) shall be eligible to receive Incentive Stock Options under
the Plan. The Board of Directors shall select the individuals to whom awards
shall be made and shall specify the action taken with respect to each individual
to whom an award is made. At the discretion of the Board of Directors, an
individual may be given an election to surrender an award in exchange for the
grant of a new award. No employee may be granted options for more than an
aggregate of 100,000 shares of Common Stock in connection with the hiring of the
employee or 100,000 shares of Common Stock in any calendar year otherwise.

6. Option Grants.

6.1 General Rules Relating to Options.

6.1-1 Terms of Grant. The Board of Directors may grant options under the Plan.
With respect to each option grant, the Board of Directors shall determine the
number of shares subject to the option, the option exercise price, the period of
the option, the time or times at which the option may be exercised and whether
the option is an Incentive Stock Option or a Non-Statutory Stock Option. At the
time of the grant of an option or at any time thereafter, the Board of Directors
may provide that an optionee who exercised an option with Common Stock of the
Company shall automatically receive a new option to purchase additional shares
equal to the number of shares surrendered and may specify the terms and
conditions of such new options.

6.1-2 Exercise of Options. Except as provided in Section 6.1-4 or as determined
by the Board of Directors, no option granted under the Plan may be exercised
unless at the time of such exercise the optionee is employed by or in the
service of the Company and shall have been so employed or provided such service
continuously since the date the option was granted. Except as provided in
Sections 6.1-4 and 10, options granted under the Plan may be exercised from time
to time over the period stated in each option in such amounts and at such times
as shall be prescribed by the Board of Directors, provided that options shall
not be exercised for fractional shares. Unless otherwise determined by the Board
of Directors, if an optionee does not exercise an option in any one year with
respect to the full number of shares to which the optionee is entitled in that
year, the optionee’s rights shall be cumulative and the optionee may purchase
those shares in any subsequent year during the term of the option.

6.1-3 Nontransferability. Each Incentive Stock Option and, unless otherwise
determined by the Board of Directors, each other option granted under the Plan
by its terms (i) shall be nonassignable and nontransferable by the optionee,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the optionee’s domicile at
the time of death, and (ii) during the optionee’s lifetime, shall be exercisable
only by the optionee.



--------------------------------------------------------------------------------

6.1-4 Termination of Employment or Service.

6.1-4(a) General Rule. Unless otherwise determined by the Board of Directors or
unless otherwise required under applicable law, in the event an optionee’s
employment or service with the Company terminates for any reason other than
because of total disability or death as provided in Sections 6.1-4(b) and (c),
his or her option may be exercised at any time before the expiration date of the
option or the expiration of the post-termination exercise period after the date
of termination, whichever is the shorter period, but only if and to the extent
the optionee was entitled to exercise the option at the date of termination. The
post-termination exercise period for a grant is set forth in an option
agreement.

6.1-4(b) Termination Because of Total Disability. Unless otherwise determined by
the Board of Directors, in the event an optionee’s employment or service with
the Company terminates because of total disability, his or her option may be
exercised at any time before the expiration date of the option or before the
date 12 months after the date of termination, whichever is the shorter period,
but only if and to the extent the optionee was entitled to exercise the option
at the date of termination. The term “total disability” shall be defined under
the Company’s long-term disability policy. .

6.1-4(c) Termination Because of Death. Unless otherwise determined by the Board
of Directors, in the event of an optionee’s death while employed by or providing
service to the Company, his or her option may be exercised at any time before
the expiration date of the option or before the date 12 months after the date of
death, whichever is the shorter period, but only if and to the extent the
optionee was entitled to exercise the option at the date of death and only by
the person or persons to whom the optionee’s rights under the option shall pass
by the optionee’s will or by the laws of descent and distribution of the state
or country of domicile at the time of death.

6.1-4(d) Amendment of Exercise Period Applicable to Termination. The Board of
Directors may at any time extend the applicable post-termination exercise
periods any length of time not longer than the original expiration date of the
option. The Board of Directors may at any time increase the portion of an option
that is exercisable, subject to such terms and conditions as the Board of
Directors may determine.

6.1-4(e) Failure to Exercise Option. To the extent that the option of any
deceased optionee or any optionee whose employment or service terminates is not
exercised within the applicable period, all further rights to purchase shares
pursuant to the option shall cease and terminate.

6.1-4(f) Leave of Absence. Absence on leave approved by the Employer or on
account of illness or disability shall not be deemed a termination or
interruption of employment or service. Unless otherwise determined by the Board
of Directors, vesting of options shall continue during a medical, family or
military leave of absence, whether paid or unpaid, and vesting of options shall
be suspended during any other unpaid leave of absence greater than 30 days.



--------------------------------------------------------------------------------

6.1-5 Purchase of Shares.

6.1-5(a) Notice of Exercise. Unless the Board of Directors determines otherwise,
shares may be acquired pursuant to an option granted under the Plan only upon
the Company’s receipt of written notice from the optionee of the optionee’s
binding commitment to purchase shares, specifying the number of shares the
optionee desires to purchase under the option and the date on which the optionee
agrees to complete the transaction, and, if required in order to comply with the
Securities Act of 1933, as amended, containing a representation that it is the
optionee’s present intention to acquire the shares for investment and not with a
view to distribution.

6.1-5(b) Payment. Unless the Board of Directors determines otherwise, on or
before the date specified for completion of the purchase of shares pursuant to
an option exercise, the optionee must have paid the Company the full purchase
price of those shares in cash or by check or, with the consent of the Board of
Directors, in whole or in part, in Common Stock of the Company valued at fair
market value, restricted stock, or other contingent awards denominated in either
stock or cash, promissory notes and other forms of consideration. Unless
otherwise determined by the Board of Directors, any Common Stock provided in
payment of the purchase price must have been previously acquired and held by the
optionee for at least six months. The fair market value of Common Stock provided
in payment of the purchase price shall be the closing price of the Common Stock
last reported before the time payment in Common Stock is made or, if earlier,
committed to be made, if the Common Stock is publicly traded, or another value
of the Common Stock as shall be specified by the Board of Directors. No shares
shall be issued until full payment for the shares has been made, including all
amounts owed for tax withholding. With the consent of the Board of Directors, an
optionee may request the Company to apply automatically the shares to be
received upon the exercise of a portion of a stock option (even though stock
certificates have not yet been issued) to satisfy the purchase price for
additional portions of the option.

6.1-5(c) Tax Withholding. Each optionee who has exercised an option shall,
immediately upon notification of the amount due, if any, pay to the Company in
cash or by check amounts necessary to satisfy any applicable federal, state,
local and non-U.S. tax withholding requirements. If additional withholding is or
becomes required (as a result of exercise of an option or as a result of
disposition of shares acquired pursuant to exercise of an option) beyond any
amount deposited before delivery of the certificates, the optionee shall pay
such amount, in cash or by check, to the Company on demand. If the optionee
fails to pay the amount demanded, the Company or the Employer may withhold that
amount from other amounts payable to the optionee, including salary, subject to
applicable law. The Company shall have the right, but not the obligation, to
deduct from any and all payments made under the Plan, or to require the
optionee, to satisfy this obligation, in whole or in part, by instructing the
Company to withhold from the shares to be issued upon exercise or by delivering
to the Company other shares of Common Stock; provided, however, that the number
of shares so withheld



--------------------------------------------------------------------------------

or delivered shall not exceed the minimum amount necessary to satisfy the
required withholding obligation. The Company shall have no obligation to deliver
shares of stock until the Company’s tax withholding obligations have been
satisfied by the optionee.

6.1-5(d) Reduction of Reserved Shares. Upon the exercise of an option, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued upon exercise of the option (less the number of any
shares surrendered in payment for the exercise price or withheld to satisfy
withholding requirements).

6.1-6 Limitations on Grants to Non-Exempt Employees. Unless otherwise determined
by the Board of Directors, if an employee of the Company or any parent or
subsidiary of the Company is a non-exempt employee subject to the overtime
compensation provisions of Section 7 of the Fair Labor Standards Act (the
“FLSA”), any option granted to that employee shall be subject to the following
restrictions: (i) the option price shall be at least 85 percent of the fair
market value, as described in Section 6.2-4, of the Common Stock subject to the
option on the date it is granted; and (ii) the option shall not be exercisable
until at least six months after the date it is granted; provided, however, that
this six-month restriction on exercisability will cease to apply if the employee
dies, becomes disabled or retires, there is a change in ownership of the
Company, or in other circumstances permitted by regulation, all as prescribed in
Section 7(e)(8)(B) of the FLSA.

6.2 Incentive Stock Options. Incentive Stock Options shall be subject to the
following additional terms and conditions:

6.2-1 Limitation on Amount of Grants. If the aggregate fair market value of
stock (determined as of the date the option with respect to such stock is
granted) with respect to which Incentive Stock Options granted under this Plan
(and any other stock incentive plan of the Company or its parent or subsidiary
corporations) are exercisable for the first time by an employee during any
calendar year exceeds $100,000, the portion of the option or options not
exceeding $100,000 will be treated as an Incentive Stock Option and the portion
of the option exceeding $100,000 will be treated as a Non-Statutory Stock
Option. The preceding sentence will be applied by taking options into account in
the order in which they were granted. The Company may designate stock that is
treated as acquired pursuant to exercise of an option that is in part an
Incentive Stock Option and in part a Non-Statutory Stock Option as Incentive
Stock Option stock by issuing a separate certificate for that stock and
identifying the certificate as Incentive Stock Option stock in its stock
records. In the absence of such a designation, each share of stock issued
pursuant to exercise of the option will be treated in part as Incentive Stock
Option stock and in part as Non-Statutory Stock Option stock.

6.2-2 Limitations on Grants to 10 Percent Shareholders. An Incentive Stock
Option may be granted under the Plan to an employee possessing more than 10
percent of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary (as defined in subsections 424(e) and 424(f)
of the Code) only if the



--------------------------------------------------------------------------------

option price is at least 110 percent of the fair market value, as described in
Section 6.2-4, of the Common Stock subject to the option on the date it is
granted and the option by its terms is not exercisable after the expiration of
five years from the date it is granted.

6.2-3 Duration of Options. Subject to Sections 6.1-2, 6.1-4 and 6.2-2, Incentive
Stock Options granted under the Plan shall continue in effect for the period
fixed by the Board of Directors, except that no Incentive Stock Option shall be
exercisable after the expiration of 10 years from the date it is granted.

6.2-4 Option Price. The option price per share shall be determined by the Board
of Directors at the time of grant. Except as provided in Section 6.2-2, the
option price shall not be less than 100 percent of the fair market value of the
Common Stock covered by the Incentive Stock Option at the date the option is
granted. The fair market value shall be the closing price of the Common Stock
last reported before the time the option is granted, if the stock is publicly
traded, or, another value of the Common Stock as shall be specified by the Board
of Directors.

6.2-5 Limitation on Time of Grant. No Incentive Stock Option shall be granted on
or after the tenth anniversary of the last action by the Board of Directors
adopting the Plan or approving an increase in the number of shares available for
issuance under the Plan, which action was subsequently approved within 12 months
by the shareholders.

6.2-6 Early Dispositions. If within two years after an Incentive Stock Option is
granted or within 12 months after an Incentive Stock Option is exercised, the
optionee sells or otherwise disposes of Common Stock acquired on exercise of the
Option, the optionee shall within 30 days of the sale or disposition notify the
Company in writing of (i) the date of the sale or disposition, (ii) the amount
realized on the sale or disposition and (iii) the nature of the disposition
(e.g., sale, gift, etc.).

6.3 Non-Statutory Stock Options. Non-Statutory Stock Options shall be subject to
the following terms and conditions, in addition to those set forth in
Section 6.1 above:

6.3-1 Option Price. The option price for Non-Statutory Stock Options shall be
determined by the Board of Directors at the time of grant and may be any amount
determined by the Board of Directors.

6.3-2 Duration of Options. Non-Statutory Stock Options granted under the Plan
shall continue in effect for the period fixed by the Board of Directors.

7. Stock Bonuses and Restricted Stock Units. The Board of Directors may award
shares under the Plan as stock bonuses or restricted stock units. Shares awarded
as a stock bonus or restricted stock units shall be subject to the terms,
conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with



--------------------------------------------------------------------------------

such other restrictions as may be determined by the Board of Directors. The
Board of Directors may require the recipient to sign an agreement as a condition
of the award, but may not require the recipient to pay any monetary
consideration other than amounts necessary to satisfy tax withholding
requirements. The agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Board of Directors. The
certificates representing the shares awarded shall bear any legends required by
the Board of Directors. The Company may require any recipient of an award to pay
to the Company in cash or by check upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements. If the
recipient fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the recipient, including
salary, subject to applicable law. The Company shall have the right, but not the
obligation, to deduct from any and all payments made under the Plan, or to
require the recipient, to satisfy this obligation, in whole or in part, by
instructing the Company to withhold from the shares to be issued or by
delivering to the Company other shares of Common Stock; provided, however, that
the number of shares so withheld or delivered shall not exceed the minimum
amount necessary to satisfy the required withholding obligation. The Company
shall have no obligation to deliver shares of stock until the Company’s tax
withholding obligations have been satisfied by the recipient. Upon the issuance
of a stock bonus or restricted stock unit, the number of shares reserved for
issuance under the Plan shall be reduced by the number of shares issued, less
the number of shares withheld or delivered to satisfy withholding obligations.

8. Restricted Stock. The Board of Directors may issue shares under the Plan for
such consideration (including promissory notes and services) as determined by
the Board of Directors. Shares issued under the Plan shall be subject to the
terms, conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability, repurchase by
the Company and forfeiture of the shares issued, together with such other
restrictions as may be determined by the Board of Directors. All Common Stock
issued pursuant to this Section 8 shall be subject to a purchase agreement,
which shall be executed by the Company and the prospective purchaser of the
shares before the delivery of certificates representing such shares to the
purchaser. The purchase agreement may contain any terms, conditions,
restrictions, representations and warranties required by the Board of Directors.
The certificates representing the shares shall bear any legends required by the
Board of Directors. The Company may require any purchaser of restricted stock to
pay to the Company in cash or by check upon demand amounts necessary to satisfy
any applicable federal, state or local tax withholding requirements. If the
purchaser fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the purchaser, including
salary, subject to applicable law. With the consent of the Board of Directors, a
purchaser may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be issued or by delivering to the Company
other shares of Common Stock; provided, however, that the number of shares so
withheld or delivered shall not exceed the minimum amount necessary to satisfy
the required withholding obligation. Upon the issuance of restricted stock, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued, less the number of shares withheld or delivered to
satisfy withholding obligations.



--------------------------------------------------------------------------------

9. Performance-based Awards. The Board of Directors may grant awards intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the regulations thereunder (“Performance-based Awards”).
Performance-based Awards shall be denominated at the time of grant either in
Common Stock (“Stock Performance Awards”) or in dollar amounts (“Dollar
Performance Awards”). Payment under a Stock Performance Award or a Dollar
Performance Award shall be made, at the discretion of the Board of Directors, in
Common Stock (“Performance Shares”), or in cash or in any combination thereof.
Performance-based Awards shall be subject to the following terms and conditions:

9.1 Award Period. The Board of Directors shall determine the period of time for
which a Performance-based Award is made (the “Award Period”).

9.2 Performance Goals and Payment. The Board of Directors shall establish in
writing objectives (“Performance Goals”) that must be met by the Company or any
subsidiary, division or other unit of the Company (“Business Unit”) during the
Award Period as a condition to payment being made under the Performance-based
Award. The Performance Goals for each award shall be one or more targeted levels
of performance with respect to one or more of the following objective measures
with respect to the Company or any Business Unit: earnings, earnings per share,
stock price increase, total shareholder return (stock price increase plus
dividends), return on equity, return on assets, return on capital, economic
value added, revenues, operating income, inventories, inventory turns, cash
flows or any of the foregoing before the effect of acquisitions, divestitures,
accounting changes, and restructuring and special charges (determined according
to criteria established by the Board of Directors). The Board of Directors shall
also establish the number of Performance Shares or the amount of cash payment to
be made under a Performance-based Award if the Performance Goals are met or
exceeded, including the fixing of a maximum payment (subject to Section 9.4).
The Board of Directors may establish other restrictions to payment under a
Performance-based Award, such as a continued employment requirement, in addition
to satisfaction of the Performance Goals. Some or all of the Performance Shares
may be issued at the time of the award as restricted shares subject to
forfeiture in whole or in part if Performance Goals or, if applicable, other
restrictions are not satisfied.

9.3 Maximum Awards. No participant may receive in any fiscal year Stock
Performance Awards under which the aggregate amount payable under the Awards
exceeds the equivalent of 100,000 shares of Common Stock or Dollar Performance
Awards under which the aggregate amount payable under the Awards exceeds
$3,000,000.

9.4 Tax Withholding. Each participant who has received Performance Shares shall,
upon notification of the amount due, pay to the Company in cash or by check
amounts necessary to satisfy any applicable federal, state and local tax
withholding requirements. If the participant fails to pay the amount demanded,
the Company or the



--------------------------------------------------------------------------------

Employer may withhold that amount from other amounts payable to the participant,
including salary, subject to applicable law. With the consent of the Board of
Directors, a participant may satisfy this obligation, in whole or in part, by
instructing the Company to withhold from any shares to be issued or by
delivering to the Company other shares of Common Stock; provided, however, that
the number of shares so delivered or withheld shall not exceed the minimum
amount necessary to satisfy the required withholding obligation.

9.5 Effect on Shares Available. The payment of a Performance-based Award in cash
shall not reduce the number of shares of Common Stock reserved for issuance
under the Plan. The number of shares of Common Stock reserved for issuance under
the Plan shall be reduced by the number of shares issued upon payment of an
award, less the number of shares delivered or withheld to satisfy withholding
obligations.

10. Changes in Capital Structure.

10.1 Stock Splits; Stock Dividends. If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Board of Directors in the number and kind of shares available for grants
under the Plan and in all other share amounts set forth in the Plan. In
addition, the Board of Directors shall make appropriate adjustment in the number
and kind of shares as to which outstanding options, or portions thereof then
unexercised, shall be exercisable, so that the optionee’s proportionate interest
before and after the occurrence of the event is maintained. Notwithstanding the
foregoing, the Board of Directors shall have no obligation to effect any
adjustment that would or might result in the issuance of fractional shares, and
any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Board of Directors. Any such
adjustments made by the Board of Directors shall be conclusive.

10.2 Mergers, Reorganizations, Etc. In the event of a merger, consolidation,
plan of exchange, acquisition of property or stock, split-up, split-off,
spin-off, reorganization or liquidation to which the Company is a party or any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the Company’s assets
(each, a “Transaction”), the Board of Directors shall, in its sole discretion
and to the extent possible under the structure of the Transaction, select one of
the following alternatives for treating outstanding options under the Plan:

10.2-1 Outstanding options shall remain in effect in accordance with their
terms.



--------------------------------------------------------------------------------

10.2-2 Outstanding options shall be converted into options to purchase stock in
one or more of the corporations, including the Company, that are the surviving
or acquiring corporations in the Transaction. The amount, type of securities
subject thereto and exercise price of the converted options shall be determined
by the Board of Directors of the Company, taking into account the relative
values of the companies involved in the Transaction and the exchange rate, if
any, used in determining shares of the surviving corporation(s) to be held by
holders of shares of the Company following the Transaction. Unless otherwise
determined by the Board of Directors, the converted options shall be vested only
to the extent that the vesting requirements relating to options granted
hereunder have been satisfied.

10.2-3 The Board of Directors shall provide a period of 30 days or less before
the consummation of the Transaction during which outstanding options may be
exercised to the extent then exercisable, and upon the expiration of that
period, all unexercised options shall immediately terminate. The Board of
Directors may, in its sole discretion, accelerate the exercisability of options
so that they are exercisable in full during that period.

10.3 Dissolution of the Company. In the event of the dissolution of the Company,
options shall be treated in accordance with Section 10.2-3.

10.4 Rights Issued by Another Corporation. The Board of Directors may also grant
options and stock bonuses and Performance-based Awards and issue restricted
stock under the Plan having terms, conditions and provisions that vary from
those specified in this Plan, provided that any such awards are granted in
substitution for, or in connection with the assumption of, existing options,
stock bonuses, Performance-based Awards and restricted stock granted, awarded or
issued by another corporation and assumed or otherwise agreed to be provided for
by the Company pursuant to or by reason of a Transaction.

11. Amendment of the Plan. The Board of Directors may at any time, modify or
amend the Plan in such respects as it shall deem advisable because of changes in
the law while the Plan is in effect or for any other reason. Except as provided
in Section 10, however, no change in an award already granted shall be made
without the written consent of the holder of the award if the change would
adversely affect the holder.

12. Approvals. The Company’s obligations under the Plan are subject to the
approval of federal, state and non-U.S. authorities or agencies with
jurisdiction in the matter. The Company will use its best efforts to comply with
applicable law and regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company’s
shares may then be listed, in connection with the grants under the Plan. The
foregoing notwithstanding, the Company shall not be obligated to issue or
deliver Common Stock under the Plan if such issuance or delivery would violate
applicable federal, state or non-U.S. securities laws.



--------------------------------------------------------------------------------

13. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (i) confer upon any employee any right to be continued in the
employment of an Employer or interfere in any way with the Employer’s right to
terminate such employee’s employment at will at any time, for any reason, with
or without cause, or to decrease such employee’s compensation or benefits, or
(ii) confer upon any person engaged by an Employer any right to be retained or
employed by the Employer or to the continuation, extension, renewal or
modification of any compensation, contract or arrangement with or by the
Employer.

14. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Common Stock until the date
the recipient becomes the holder of record of those shares. Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date occurs before the date the recipient
becomes the holder of record.

Adopted March 12, 1997

Amended May 17, 2001

Amended May 13, 2004

Amended January 23, 2009